Third District Court of Appeal
                               State of Florida

                          Opinion filed March 25, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D12-3113
                          Lower Tribunal No. 11-2665
                             ________________


                              Roseline Louidor,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marisa Tinkler-
Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jay E. Silver, Assistant Attorney
General, for appellee.


Before WELLS, EMAS and SCALES, JJ.

     SCALES, J.
      Roseline Louidor, the defendant below, appeals her conviction and sentences

for manslaughter, aggravated child abuse, and child neglect. For the reasons set

forth below, we affirm without prejudice to allow the defendant to file a motion

pursuant to Florida Rule of Criminal Procedure 3.850.

      I.     BACKGROUND

      A. Daquan’s Death and the Charges Against Louidor

      Following the death of two-year-old Daquan Davis, Louidor was arrested

and charged with first-degree murder, aggravated child abuse, and child neglect.1

      Louidor, who was friends with Daquan’s mother, Cherelle, had been caring

for Daquan for several days prior to Daquan’s death. Louidor maintained that

Cherelle retrieved Daquan from Louidor’s care, and kept Daquan for the weekend

prior to his death. Louidor insisted that when Daquan returned from his weekend

under Cherelle’s care, Daquan was bruised, sick, and listless.

      Cherelle denied taking Daquan home with her, and asserted that Daquan was

with Louidor and Louidor’s boyfriend2 for ten days before Daquan was rushed to

the hospital. Cherelle testified that she had visited Daquan during that ten-day




1 The medical examiner testified that the cause of Daquan’s death was homicide,
caused by one or more severe blows to his abdomen.
2Louidor’s boyfriend was also charged in connection with Daquan’s death, but his
case was severed from Louidor’s, pursuant to Bruton v. U.S., 391 U.S. 123 (1968).
He did not testify at Louidor’s trial.
                                       2
period, but had never removed Daquan from Louidor’s care, and that Daquan was

fine when she completed her visit.

         B. Louidor’s Interrogation by the Police Detectives

         Prior to her arrest, Louidor was interrogated by three police detectives for

six to eight hours over a two-day period; though she admitted to spanking the

child, Louidor steadfastly denied ever kicking, punching, or otherwise injuring

him.

         The interrogation was videotaped and memorialized on a DVD. Defense

counsel stipulated to the admission and playback of the DVD at trial, provided that

certain portions, wherein police referred to Louidor’s boyfriend, be redacted.3,4

Louidor’s attorney made no other objection to the introduction of the interrogation

DVD.


3 See Bruton, 391 U.S. at 132. In Bruton, the United States Supreme Court held
that, in a joint trial, the admission of a non-testifying codefendant’s confession that
inculpates the other non-confessing codefendant constitutes a violation of the
Confrontation Clause of the Sixth Amendment. Id. at 125.
4   The State requested that the trial court read the parties’ stipulation to the jury:

         State: Judge—and if you would at this time read our stipulation, I
         would appreciate it.
                ....
         Court: Ladies and Gentleman, portions of the DVD you are about to
         view have been redacted by stipulation of the State and defense. Both
         parties agree that there are some parts of the DVD that are not
         relevant for your determination or consideration of this case. You are
         not to speculate on the parts that have been redacted.
                                             3
      Over the course of the trial, the interrogation DVD was played to the jury on

four different occasions. Defense counsel objected only twice—both times to

portions of the DVD wherein the detectives mentioned statements made by

Louidor’s boyfriend—asserting the State’s failure to redact those portions was a

Bruton violation. Defense counsel moved for mistrial on this basis, which was

denied. After both instances, the court instructed the jury that the statements made

by the detectives regarding Louidor’s boyfriend were not admitted for the truth of

what the boyfriend actually said to police.5

      During the multiple instances that the DVD was played for the jury, each of

the three detectives repeatedly and adamantly told Louidor that they knew Louidor

was guilty and that she had killed Daquan. At no time did the defense object to the

introduction of these statements.      In response to the detectives’ aggressive

interrogation of her, Louidor persistently refused to confess to the crimes for which

the detectives were accusing her of committing.

      The following are illustrative excerpts from Louidor’s interrogation:

             Detective Reyes: Right now you need to tell me the
             truth, because if it gets in front of a jury, do you want to
5 Although Louidor also raises this Bruton issue on appeal, given (i) the context of
the statements; (ii) the curative instruction; (iii) the hypothetical nature of the
statements; and (iv) the subsequent testimony from the officers which established
that they often use misstatements or lies to see how a suspect reacts, we conclude
this claim is without merit and warrants no further discussion. See, e.g., Looney v.
State, 803 So. 2d 656, 672-73 (Fla. 2001); Delgado v. State, 574 So. 2d 1129, 1130
(Fla. 3d DCA 1991).

                                          4
look like – listen – “I didn’t know. I made a mistake.
Listen. I lost it. This kid pissed me off so bad,” or do
you want to just look like a cruel, cruel person?

Louidor: I don’t want to look like none of the above,
because there is a God –

Detective Reyes: Yes, there is.

Louidor: – and I didn’t do that to that kid. I loved that
kid like he was my own.

Detective Reyes: Then who did?

Louidor: You should ask his mother.

....

Detective Reyes: The injuries this child has didn’t
happen two weeks ago, didn’t happen a week ago – some
of them did, because he has some old injuries – but the
injuries of his – the trauma he has on the inside of his
body are within 24 hours.

Louidor: I don’t know about that. I did not beat that boy.
I put my hand on the bible, and I know.

....

Sergeant Gonzalez: Guys, I need to interrupt you. We’re
not asking you who did that. We know you did that.
We’re not asking who. We know it’s you. I’m not going
to argue with you. It was you. And as far as I’m
concerned, I want to get to the answer. Not who. It was
her. I want to know why. No, no. I’m not talking to
you. Okay?

Louidor: I promise on my life.

....
                            5
Detective Reyes: Do you remember maybe hitting him in
the stomach? Kicking him? Throwing him? Maybe?
Could have –

Louidor: No.

Detective Reyes: Could it have gotten to that?

Louidor: No. No.

Detective Reyes: Never.

Louidor: Never.

Detective Reyes: Never?

Louidor: When I mean never, never. God could help me
today. Like I told you all yesterday, I will kiss the dirty
ground and show you all, no, I have not.

....

Louidor: I did not do this to this child.

Detective Reyes: You ruptured his liver.

Louidor: No, I have not.

Detective Reyes: Why? Why? Why? Why?

....

Detective Reyes: When you ruptured his liver, was he
the only one there? Were you the only one there?

Louidor: I – that what – that what you’re saying, that I
ruptured his –



                             6
Detective Reyes: No. I’m telling you. I’m not asking
you.

....

Louidor:     I love that kid like he was my own
(indiscernible).

....

Detective Vera: You took away his life.

Louidor: – you here with me, and you know –

Detective Vera: And you (indiscernible)

Louidor: – I did not do none of those things.

....

Detective Vera: You killed him.

Louidor: God feel it for me.

Detective Vera: You killed him.

Louidor: No, I did not.

Detective Vera: Yes, you did.

Louidor: No, I did not, sir.

Detective Vera: You killed him.

....

Detective Vera: You were with him the last week. You
were with him the last week.

Louidor: I know I have not done it.
                               7
Detective Vera: You were with him the last week.

Louidor: I know I have not done it, in the grace of God.
God knows.

....

Sergeant Gonzalez: And I want to tell you something.
Okay? And I’m looking you in the eyes. I don’t believe
you. You’re lying to me. You know you’re lying to me.
I know you’re lying to me.

Louidor: How I lying –

Sergeant Gonzalez: And you know and I know that
you’re lying to me. Okay? So –

Louidor: How do you – okay. Did you hear what you
just said?

Sergeant Gonzalez: Yeah. Absolutely. I say you’re
lying to me.

Louidor: How do you know if I’m lying to you?

Sergeant Gonzalez: Because the facts speak for
themselves.

....

Louidor: If I knew – I’m telling you, with all my might,
with all my soul, I’m telling you the truth. I’m looking in
your eye.

....

Sergeant Gonzalez: Because you caused the injuries on
the baby, because you did it yourself.


                            8
Louidor: I did not.

Sergeant Gonzalez: Because you did it yourself.

Louidor: I did not.

Sergeant Gonzalez: Whether you lost control, whether
you –

Louidor: I did not.

....

Sergeant Gonzalez: Okay? And you know what you did,
and God knows what you did, and I know what you did.
The only difference is God saw you do it. You saw
yourself do it. Okay? I didn’t see you do it.

Louidor: God didn’t see me do it.

Sergeant Gonzalez: Of course he did.

....

Detective Reyes: Okay. That’s going to be your
downfall when this goes in front of a jury, because it –
it’s going to go in front of a jury, and they see you sitting
here saying, “I didn’t do it. I didn’t do it.” The child
didn’t do it to himself. The dog didn’t do it. The – either
you, your boyfriend, or both of you. That’s it.

Louidor: None of the above.

....

Louidor: I didn’t do that, sir.

Detective Reyes: But it happened. You didn’t mean it to
happen, but it did.


                              9
             Louidor: I did not do that, sir.

      C. The Jury’s Verdict

      The jury found Louidor guilty of manslaughter (a lesser-included offense to

the charge of first-degree murder, Count I), aggravated child abuse with an

aggravated battery (Count II), and child neglect with great bodily harm (Count III).

She was sentenced to twenty-five years on Counts I and II and fifteen years on

Count III, all sentences running concurrently.

      D. Arguments on Appeal

      Louidor concedes that her trial lawyer did not object to those portions of the

DVD during which the detectives repeatedly told Louidor that they knew she was

guilty and knew she had killed Daquan. Nevertheless, Louidor contends, for the

first time on appeal, that this evidence was erroneously admitted and was so

prejudicial that it amounted to fundamental error.

      The State concedes that these portions of the DVD should not have been

played for the jury but contends this error was not fundamental. Further, the State

argues that defense counsel’s stipulation to this evidence being admitted was a

strategic decision.

      E. Summary of Our Holding

      While we concur that the interrogating officers’ opinions as to Louidor’s

guilt were objectionable and should not have been admitted, in light of defense


                                          10
counsel’s stipulation to the admission and play-back of the DVD, as well as

defense counsel’s affirmative reliance on the DVD throughout the trial, we find

that the error was invited by the defense, and therefore any claim of fundamental

error was waived.

        As explained in more detail below, we affirm without prejudice to Louidor

filing a motion for post-conviction relief pursuant to Florida Rule of Criminal

Procedure 3.850.

        II.    ANALYSIS

     A. Witness’ Opinion of Defendant’s Guilt – Jackson

        The Florida Supreme Court has made it clear that a police officer’s opinion

as to the guilt of the accused is inadmissible. Jackson v. State, 107 So. 3d 328

(Fla. 2012); Martinez v. State, 761 So. 2d 1074 (Fla. 2000).

        In Jackson,6 where the pernicious effect of this type of evidence was most

recently addressed by the Florida Supreme Court, defense counsel moved pretrial

to exclude a two-hour videotaped interrogation in which police officers repeatedly

told Jackson they knew he was guilty. The trial court denied the motion, and,

although the videotape was shortened to thirty-seven minutes, the remaining

portion included instances of the detective telling Jackson, “I know you did it” and

“there’s no doubt in my mind you did it, okay?”


6   The opinion in Jackson was issued one month after Louidor’s trial.
                                         11
      The Jackson Court held that the trial court abused its discretion in overruling

the defense objection and admitting these portions of the videotape. The Jackson

Court acknowledged that, as a general rule, any witnesses’ opinion as to the guilt

or innocence of a defendant is inadmissible. Further, the Court noted, “there is an

increased danger of prejudice when the investigating officer is allowed to express

his or her opinion about the defendant’s guilt,” (quoting Martinez, 761 So. 2d at

1080), because “[p]olice officers, by virtue of their positions, rightfully bring with

their testimony an air of authority and legitimacy . . . [and] [a] jury is inclined to

give great weight to their opinions[.]”       Jackson, 107 So. 3d at 340 (quoting

Tumblin v. State, 29 So. 3d 1093, 1101 (Fla. 2010)). Finally, the Jackson Court

acknowledged, “it is especially troublesome when a jury is repeatedly exposed to

an interrogating officer’s opinion regarding the guilt or innocence of the accused.”

Jackson, 107 So. 3d at 340 (emphasis added).

   B. Fundamental Error

      Because defense counsel in Jackson objected to the admission of the

interrogation tapes, the Jackson Court did not address whether allowing the jury to

hear the tapes amounted to fundamental error, i.e., error so prejudicial to the

defendant’s ability to receive a fair trial that reversal is required even absent a

contemporaneous objection. See Brown v. State, 124 So. 2d 481, 484 (Fla. 1960).




                                         12
      Rather, the Court analyzed whether the improper admission of this evidence

over the defense objection was harmless error. Jackson, 107 So. 3d at 342. In

determining that the error was not harmless, the Court agreed with Jackson that

“the jury could not reasonably have been expected to disregard the strong inference

of guilt created by the detectives’ repeated statements of personal beliefs and

conclusions.” Id. at 339.

      This case, however, is fundamentally different from Jackson. In the instant

case, defense counsel not only failed to object to the admission of the clearly

inadmissible portions of videotaped interrogation, defense counsel stipulated to

their admission so long as Louidor’s boyfriend’s statements were redacted. Indeed,

we can reverse Louidor’s convictions and sentences only if we determine the error

was fundamental. J.B. v. State, 705 So. 2d 1376, 1378 (Fla. 1998) (holding “[o]nly

when error is fundamental can the error be raised on appeal in the absence of a

contemporaneous objection”).

      For error to be considered “fundamental,” it must “reach down into the

validity of the trial itself to the extent that a verdict of guilty could not have been

obtained without the assistance of the alleged error.” Odeh v. State, 82 So. 3d 915,

921 (Fla. 4th DCA 2011) (quoting Brown, 124 So. 2d at 484); see also Joyner v.

State, 41 So. 3d 306, 307 (Fla. 1st DCA 2010) (“Appellate courts are constrained

to exercise their discretion concerning fundamental error ‘very guardedly’ and


                                          13
‘only in rare cases’” (quoting Fike v. State, 4 So. 3d 734, 739 (Fla. 5th DCA

2009))).

    C. Invited Error Doctrine

       We need not reach the issue of whether the admission of the objectionable

evidence constituted fundamental error in this case, however, because we conclude

that the error was invited by the defense. See Universal Ins. Co. of N. Am. v.

Warfel, 82 So. 3d 47, 65 (Fla. 2012) (“Fundamental error is waived under the

invited error doctrine because ‘a party may not make or invite error at trial and

then take advantage of the error on appeal.’”) (quoting Sheffield v. Superior Ins.

Co., 800 So. 2d 197, 202 (Fla. 2001)).

       When, as here, the defense stipulates to the admission of evidence and relies

on that evidence as illustrated by argument to the jury, or otherwise, the defense

should be estopped from later arguing that the admission of that evidence so

tainted the trial as to constitute fundamental error. See U.S. v. Jernigan, 341 F. 3d

1273, 1290 (11th Cir. 2003) (“[A] criminal defendant may not make an

affirmative, apparently strategic decision at trial and then complain on appeal that

the result of that decision constitutes reversible error.              This is precisely the

situation that the invited error doctrine seeks to avert . . . .”).7

7 The dissent relies on Sheppard v. State, 151 So. 3d 1154 (Fla. 2014) for the
proposition that the invited error doctrine does not apply to this case. The dissent
characterizes the admission of the redacted videotape in Sheppard as agreed to by
the defense. See infra pp. 35-36, n.13. The Sheppard opinion, however, merely
                                         14
   D. Rule 3.850 Remedy

      Without concluding one way or another, on this record, it appears as though

defense counsel’s stipulation to the introduction of the interrogation DVD may

have been a strategic decision. Defense counsel’s stipulation resulted in the jury

seeing and hearing the interrogation which included both the inadmissible opinion

testimony and the defendant’s steadfast denial that she ever kicked, punched, or

otherwise injured Daquan.

      Importantly, defense counsel’s stipulation to the admission of the DVD was

not unqualified. Defense counsel’s stipulation was specifically qualified so that



states that “admission of it [the redacted videotape] was not objected to by
Sheppard’s counsel.” Sheppard, 151 So. 3d at 1161 (emphasis added). There is no
mention of any agreement or stipulation by the defense in Sheppard. The instant
case is distinguishable because Louidor’s counsel specifically stipulated to, i.e.,
agreed to, or invited, the admission and play-back of the DVD.
       To the extent that the dissent concludes that defense counsel’s stipulation
“carries no greater legal significance than would a failure to object when the DVD
was offered into evidence at the trial,” we disagree. See infra pp. 35-36, n.13.
While simply failing to object to the admission and play-back of the DVD would
not have triggered the doctrine of invited error, affirmatively agreeing to the
admission and play-back of the DVD did trigger application of the doctrine. See,
e.g., U.S. v. Fuentes, 537 Fed. Appx. 921, 926 (11th Cir. 2013) (“‘[F]ailing to
object does not trigger the doctrine of invited error.’ Rather, the doctrine of invited
error applies when a defendant affirmatively requests or stipulates to a particular
jury instruction.”) (citations omitted); cf. Novak v. State, 974 So. 2d 520, 522 (Fla.
4th DCA 2008) (“It is unreasonable to equate a failure to object to a standard jury
instruction to ‘invited error.’”); Jernigan, 341 F. 3d at 1290 (“[B]y affirmatively
agreeing to the playing of the tapes, Jernigan effectively caused, i.e., invited, any
Bruton error that resulted from the jury’s hearing them.”). Further, as discussed in
the next section, the record shows that defense counsel affirmatively relied on the
DVD as evidenced by argument to the jury. See infra Part II(D).
                                           15
statements made by Louidor’s boyfriend in the interrogations were not admitted

per Bruton. Indeed, defense counsel objected to the portions of the DVD in which

the interrogators mentioned statements which had been made by Louidor’s

boyfriend. See supra p. 4.

        Hence, it appears, at least from the record on plenary appeal, that the

defense’s stipulation may have been strategically designed so that certain

otherwise inadmissible statements would be admitted, while others would be

omitted.

        Additionally, in opening statement and closing argument, defense counsel

commented to the jury on Louidor’s refusal to confess to the crimes, implicitly

arguing to the jury that only a truly innocent person could withstand such

aggressive interrogation.8

8   In opening, defense counsel stated:

        Then we go to the police investigation. The police investigation – they
        brought her in. They interviewed her. You’re gonna see the videotape.
        You look at it, and you make up your mind as to what was said
        and what was not said.

(emphasis added).

        In closing, defense counsel argued:

        They can go to the tape, and they can pick and choose all they want.
        But you know the tape – and you know at least the first interview was
        like basically a shouting match and an accusation, where all they were
        doing is, “You’re guilty. You’re guilty. You’re guilty,” to get her to
        say, “Oh, yeah. I struck this child.” That’s what that was. Did
                                          16
      As the record evidence regarding defense counsel’s motivations is unclear,

in our view, a more appropriate remedy would be a timely-filed motion for post-

conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial

court could then, if deemed appropriate, conduct an evidentiary hearing as to

whether defense counsel was acting strategically (and if so, whether such strategy

was reasonable) or otherwise. See Williams v. State, 515 So. 2d 1042 (Fla. 3d

DCA 1987) (finding that counsel’s failure to object to the introduction of evidence

that would have been deemed inadmissible constituted ineffective assistance of

counsel).9


      anybody give her – did anybody have, like, a normal conversation?
      And then the prosecutor says, “You know she must be lying here,
      because look at – look at how she’s shouting in – in – in the tape.”
      Well, here, this is a court of law, here we know we have a judge. We
      make objections. People are talked to like human beings, not like
      animals, like the three people over here, which basically that’s what
      they did. They didn’t let her talk. They were in her face, and people
      don’t react well to people being in their face. They tend to raise your
      voice. But I suggest to you that – suggest to you that the child was
      in the care of the mother, and she told them on that day time and
      time again. Even one of the – even one of the parts that they played,
      where the last detective goes in there – the one who’s talking about
      God and whatnot, “How do you think” – You know, they have, like a
      guessing game. “How do you think the injuries got there?” What
      does she say? “Ask the mother. Look at the mother.”

(emphasis added).
9 The dissent concludes that defense counsel’s stipulation and failure to object to
the interrogators’ inadmissible opinion testimony was not strategic. See infra pp.
42-47. Rather, the dissent implies that defense counsel unwittingly permitted the
introduction of such inadmissible testimony. To support its position, the dissent
                                        17
      III.   CONCLUSION

      We conclude that the doctrine of invited error applies here and effectively

waived any complaint of fundamental error that might have occurred below. The

defendant’s conviction on direct appeal is therefore affirmed without prejudice to

the defendant filing an appropriate rule 3.850 motion.

      Affirmed.

      WELLS, J., concurs.




suggests that there could be no strategic reason to allow such testimony to be
introduced. See infra p. 45-47. However, defense counsel could have allowed
introduction of the evidence so that the jury would infer that no guilty person could
withstand such a “browbeating interrogation,” as characterized by Louidor.
Respectfully, we think any conclusion regarding why such testimony was
introduced by stipulation is premature and speculative.
       Contrary to the dissent’s assertion, there is evidence that defense counsel
may have “knowingly permitted the jury to be exposed to evidence that
indisputably should have been excluded.” See infra pp. 35-36, n.13. In addition to
the evidence already discussed, the existence of the stipulation itself, coupled with
the sheer quantity of the unchallenged yet prejudicial statements of the officers as
to Louidor’s guilt and believability—which, as pointed out by the dissent,
comprised more than fifty instances—suggests to us that defense counsel may have
strategically permitted the jury to be exposed to inadmissible portions of the DVD.
To conclude otherwise would suggest that defense counsel was asleep at the wheel.
On this record, we are unable to conclude, and express no opinion as to, whether
defense counsel’s stipulation to the admission and play-back of the DVD, as well
as his failure to object to the officers’ opinion testimony, was: (a) a strategy
decision; (b) the result of defense counsel’s failure to review the DVD prior to
trial; (c) defense counsel’s inattention at trial; or (d) otherwise. Such a
determination would be more appropriately resolved at a post-conviction hearing
on claims of ineffective assistance of counsel.
                                          18
                                                         Roseline Louidor v. State,
                                                                       3D12-3113


      EMAS, J., dissenting.

      I respectfully dissent because, quite simply, the repeated introduction of the

concededly improper, inadmissible and inflammatory interrogation DVD

constituted fundamental error, depriving the defendant of a fundamentally fair trial,

and there is no sound basis to find otherwise.

      Although the majority opinion includes extensive excerpts of the

improperly-admitted evidence, it fails to provide all of the improperly-admitted

portions played for the jury. I set forth those excerpts below, with emphasis added,

and include the portions already set forth in the majority opinion to provide proper

context. Of course, the written word cannot properly convey the tone, volume,

inflection, body language, and other aspects of oral (as opposed to written)

communication. Nevertheless, one can envision how these accusatory statements,

directed at Louidor by three different detectives during the course of more than six

hours of interrogation in the confines of a police station, irrevocably tainted the

jury’s proper consideration of the evidence:


             Detective Reyes: Right now you need to tell me the
             truth, because if it gets in front of a jury, do you want to
             look like – listen – “I didn’t know. I made a mistake.
             Listen. I lost it. This kid pissed me off so bad,” or do
             you want to just look like a cruel, cruel person?

                                         19
...

Sergeant Gonzalez: Guys, I need to interrupt you. We’re
not asking you who did that. We know you did that.
We’re not asking who. We know it’s you. I’m not
going to argue with you. It was you. And as far as I’m
concerned, I want to get to the answer. Not who. It was
her. I want to know why. No, no. I’m not talking to
you. Okay?

Louidor: I promise on my life.

Sergeant Gonzalez: All right? Not who.

Louidor: I’m not a –

Sergeant Gonzalez: It was her.

Louidor: Oh, my god.

Detective Reyes: Listen. When I explain to you today is
the last time that you have to explain yourself, you want
to look like a cold-blooded murderer, a brutal murderer,
or somebody that maybe hit him and didn’t know “I hit
him that hard,” because it’s bad. It’s – it’s bad.

...

Louidor: I did not do this to this child.

Detective Reyes: You ruptured his liver.

Louidor: No, I have not.

Detective Reyes: Why? Why? Why? Why?

...

Detective Reyes: When you ruptured his liver, was he
the only one there? Were you the only one there?
                             20
              Louidor: I – that what – that what you’re saying, that I
              ruptured his –

              Detective Reyes: No. I’m telling you. I’m not asking
              you.

              ...

              Louidor:     I love that kid like he was my own
              (indiscernible).

              ...

              Detective Reyes: What did that two-year-old boy do?

              Louidor: Yes. I couldn’t even sleep.

              Detective Vera: You loved him to death.

              Detective Reyes: You loved him to death, yeah.

              Detective Vera: You loved him to death.

              Louidor: Why would I kill a kid?

              Detective Vera: You loved him to death.

              ...

              Detective Reyes: What did he do so bad-

              Detective Vera: You could care less.

              Detective Reyes: -- for you to do that to him?

              Louidor: Mo-Mo – I love you, Mo-Mo10. You know
              that.

10   Mo-Mo was Louidor’s nickname for Daquan.
                                       21
...

Detective Vera: Love you to death, Mo-Mo. She loved
you to death.

Detective Reyes: Loved you to death.

...

Detective Vera: You took away his life.

...

Detective Reyes: Maybe you didn’t mean to beat him
like that, but you did. You did. You did. And he’s
dead.

Louidor: And that’s crushing to me.

Detective Vera: Oh.

Detective Reyes: It’s so crushing.

Detective Vera: No, it’s not.

...

Detective Vera: You killed him.

Louidor: God feel it for me.

Detective Vera: You killed him.

Louidor: No, I did not.

Detective Vera: Yes, you did.

Louidor: No, I did not sir.


                              22
Detective Vera: You killed him.

...

Sergeant Gonzalez: And I want to tell you something.
Okay? And I’m looking you in the eyes. I don’t
believe you. You’re lying to me. You know you’re
lying to me. I know you’re lying to me.

Louidor: How I lying –

Sergeant Gonzalez: And you know and I know that
you’re lying to me. Okay? So-

Louidor: How do you – okay. Did you hear what you
just said?

Sergeant Gonzalez: Yeah. Absolutely. I say you’re
lying to me.

Louidor: How do you know if I’m lying to you?

Sergeant Gonzalez:       Because the facts speak for
themselves.

...

Sergeant Gonzalez: -- sooner or later you’re going to
have to face the facts of what you did.

...

Sergeant Gonzalez: Okay? And you know what you
did, and God knows what you did, and I know what
you did. The only difference is God saw you do it.
You saw yourself do it. Okay? I didn’t see you do it.

Louidor: God didn’t see me do it.

Sergeant Gonzalez: Of course he did.
                           23
...

Sergeant Gonzalez: You know how the little baby feels
right now? Nothing. He’s dead –

Louidor: Don’t – don’t remind –

Sergeant Gonzalez: --because of you. Because of you.

Louidor: Don’t remind me, because I couldn’t even
sleep at night.

Sergeant Gonzalez: He’s dead because of you. Of
course. And you know what, Roseline? Many nights
you’re not going to sleep, because every night he’s
going to come and tell you, “Look what you did to
me.”

Louidor: No, he won’t.

Sergeant Gonzalez: Every night – Of course he will.

...

Sergeant Gonzalez: He’s no longer a human being. He’s
a little angel in heaven with God –

Louidor: Mo-Mo, Mo-Mo, Mo-Mo.

Sergeant Gonzalez: -- because you killed him.

Louidor: I love you, Mo-Mo. I love you, Mo-Mo.

Sergeant Gonzalez: And the sad thing is you didn’t even
know who you killed. You didn’t even know.

...



                          24
Sergeant Gonzalez: You’re lying to me when you tell
me you don’t know. You are lying to me. You are a
liar. I’m telling you you are a lying person, and
you’re lying to me when you’re telling me that you
don’t know. It is impossible – okay? It is impossible for
you not to know. And anyone that sees you saying this
is going to know you’re lying.               Incredible,
unacceptable, unbelievable. And the bottom line is
this: You have an anger-control problem, and you lost
your temper with him, and you beat him. Okay? And
you killed him. And that’s exactly what happened, and
that’s what you don’t want to admit. And that’s what
you don’t want to admit. Okay?

...

Sergeant Gonzalez: That’s what happened Roseline.
You overdid it, and you went “Uh-oh. So now what do I
tell the cops? Let me come up with a lie. You know
what? You’ve been trying to stick to that lie ever since
then. You know what, Roseline? From the first
moment we didn’t believe you. Just so you know.
When you were here yesterday, we didn’t believe you.

Louidor: That what – that what –

Sergeant Gonzalez: And I don’t believe you now.

...

Sergeant Gonzalez: . . . But you know why I don’t
believe you? Because you’re lying. That’s simple. All
right? Because you want to sit here — It’s bad enough –
it’s bad enough, Roseline, that you don’t own up to what
you did.

...

Sergeant Gonzalez: . . . and there’s no one in this
world, as God as my witness, that will believe you,
                           25
             Roseline. Okay? No one – You don’t believe yourself.
             You don’t believe yourself, because it’s impossible.
             Okay? It is totally impossible.

             ...

             Sergeant Gonzalez: Okay. That’s going to be your
             downfall when this goes in front of a jury, because it –
             it’s going to go in front of a jury, and they see you
             sitting here saying, “I didn’t do it. I didn’t do it.”
             The child didn’t do it to himself. The dog didn’t do it.
             The – either you, your boyfriend, or both of you. That’s
             it.


      All told, these excerpts comprise more than thirty separate instances in

which the jury was allowed to watch and hear as these detectives expressed their

personal opinion that Louidor was a liar and that they knew for a fact that Louidor

was guilty of killing Daquan. And beyond merely stating their personal opinions

that Louidor was guilty, the detectives created the unmistakable and unshakable

impression that her guilt was a foregone conclusion; that what she told the

detectives was “[i]ncredible, unacceptable, unbelievable;” and that the only

purpose of the interrogation was to determine why she did it, how she did it, and

whether anyone else participated with her in Daquan’s murder. Each of the three

detectives, on multiple occasions, expressed this sentiment during the course of

this two-day interrogation.11 As an example of each (emphasis added):

11 The case law recognizes this may be an acceptable interrogation technique, see
e.g., Eugene v. State, 53 So. 3d 1104, 1111 (Fla. 4th DCA 2011), and I do not
suggest any impropriety on the part of these officers in the interrogation techniques
employed here. But beyond the confines of the interrogation room, and within the
                                         26
      By Sergeant Gonzalez:


             Sergeant Gonzalez: We’re not asking you who did that.
             We know you did that. We’re not asking who. We
             know it’s you. I’m not going to argue with you. It
             was you. And as far as I’m concerned, I want to get to
             the answer. Not who. It was her. I want to know why.
             ...

             Louidor: I promise on my life.

             Sergeant Gonzalez: All right? Not who.

             Louidor: I’m not a –

             Sergeant Gonzalez: It was her.

      ....


             Sergeant Gonzalez: Okay? And you know what you
             did, and God knows what you did, and I know what
             you did. The only difference is God saw you do it.
             You saw yourself do it. Okay? I didn’t see you do it.

             Louidor: God didn’t see me do it.

             Sergeant Gonzalez: Of course he did.


             ...

      By Detective Reyes:

             Detective Reyes: When you ruptured his liver, was he
             the only one there? Were you the only one there?

confines of the courtroom, exposing the jurors to these detectives’ continuous,
repeated and self-assured opinions of Louidor’s guilt (and of her incredibility)
served no purpose in this trial except to improperly brand Louidor a liar and a
murderer in the eyes of a jury.
                                       27
     Louidor: I – that what – that what you’re saying, that I
     ruptured his –

     Detective Reyes: No. I’m telling you. I’m not asking
     you.


     ...


By Detective Vera:

     Detective Vera: You loved him to death.

     Detective Reyes: You loved him to death, yeah.

     Detective Vera: You loved him to death.

     Louidor: Why would I kill a kid?

     Detective Vera: You loved him to death.

     ...

     Detective Reyes: What did he do so bad-

     Detective Vera: You could care less.

     Detective Reyes: -- for you to do that to him?

     Louidor: Mo-Mo – I love you, Mo-Mo. You know that.

     ...

     Detective Vera: Love you to death, Mo-Mo. She loved
     you to death.

     Detective Reyes: Loved you to death.

     ...
                                28
             Detective Vera: You took away his life.

             ...

             Detective Reyes: Maybe you didn’t mean to beat him
             like that, but you did. You did. You did. And he’s dead.

             Louidor: And that’s crushing to me.

             Detective Vera: Oh.

             Detective Reyes: It’s so crushing.

             Detective Vera: No, it’s not.

             ...

             Detective Vera: You killed him.

             Louidor: God feel it for me.

             Detective Vera: You killed him.

             Louidor: No, I did not.

             Detective Vera: Yes, you did.

             Louidor: No, I did not sir.

             Detective Vera: You killed him.

      Additional excerpts played by the State irrevocably identified Louidor as

unworthy of belief, tarnishing her credibility in the eyes of the jury before she ever

took the witness stand. The jury was permitted to watch and hear at least twenty

instances in which the detectives impermissibly told Louidor she was a liar,12


                                           29
which undoubtedly “damaged [Louidor’s] credibility before [s]he was afforded the

opportunity to testify or present h[er] case.” Jackson v. State, 107 So. 3d 328, 343-

44 (Fla. 2012). Below are excerpted examples:


             Sergeant Gonzalez: And I want to tell you something.
             Okay? And I’m looking you in the eyes. I don’t believe
             you. You’re lying to me. You know you’re lying to
             me. I know you’re lying to me.

             Louidor: How I lying –

             Sergeant Gonzalez: And you know and I know that
             you’re lying to me. Okay? So-

             Louidor: How do you – okay. Did you hear what you
             just said?

             Sergeant Gonzalez: Yeah. Absolutely. I say you’re
             lying to me.

             Louidor: How do you know if I’m lying to you?

             Sergeant Gonzalez:       Because the facts speak for
             themselves.

             ...

             Sergeant Gonzalez: -- sooner or later you’re going to
             have to face the facts of what you did.

             ...

             Sergeant Gonzalez: You’re lying to me when you tell
             me you don’t know. You are lying to me. You are a
12These statements of personal opinion or personal knowledge of credibility and
believability are inadmissible. See Tumblin v. State, 29 So. 3d 1093, 1101 (Fla.
2010). Moreover, these statements served as an additional (though more subtle)
expression of the detectives’ personal belief in Louidor’s guilt.
                                         30
liar. I’m telling you you are a lying person, and
you’re lying to me when you’re telling me that you
don’t know. It is impossible – okay? It is impossible for
you not to know. And anyone that sees you saying this
is going to know you’re lying.               Incredible,
unacceptable, unbelievable. And the bottom line is
this: You have an anger-control problem, and you lost
your temper with him, and you beat him. Okay? And
you killed him. And that’s exactly what happened, and
that’s what you don’t want to admit. And that’s what
you don’t want to admit. Okay?

...

Sergeant Gonzalez: That’s what happened Roseline.
You overdid it, and you went “Uh-oh. So now what do I
tell the cops? Let me come up with a lie. You know
what? You’ve been trying to stick to that lie ever since
then. You know what, Roseline? From the first
moment we didn’t believe you. Just so you know.
When you were here yesterday, we didn’t believe you.


Louidor: That what – that what –


Sergeant Gonzalez: And I don’t believe you now.
...
Sergeant Gonzalez: . . . But you know why I don’t
believe you? Because you’re lying. That’s simple. All
right? Because you want to sit here — It’s bad enough –
it’s bad enough, Roseline, that you don’t own up to
what you did.

...



                           31
             Sergeant Gonzalez: . . . and there’s no one in this
             world, as God as my witness, that will believe you,
             Roseline. Okay? No one – You don’t believe yourself.
             You don’t believe yourself, because it’s impossible.
             Okay? It is totally impossible.


      And this final excerpt served to convey a message directly to the jurors that

they should accept and embrace the very same opinions and sentiments expressed

by the detectives throughout the interrogation:


             Sergeant Gonzalez: Okay. That’s going to be your
             downfall when this goes in front of a jury, because it –
             it’s going to go in front of a jury, and they see you
             sitting here saying, “I didn’t do it. I didn’t do it.”
             The child didn’t do it to himself. The dog didn’t do it.
             The – either you, your boyfriend, or both of you. That’s
             it.

      The majority properly recognizes that Florida law prohibits the admission of

the very evidence presented to the jury. Indeed, in Martinez v. State, 761 So. 2d

1074, 1079 (Fla. 2000), the Florida Supreme Court addressed the inadmissible

nature of a witness’ opinion as to an accused’s guilt or innocence. The Court

reaffirmed this in Jackson, 107 So. 3d at 339. In Jackson, the defense objected to

the introduction of the evidence, preserving the issue and leaving open the question

presented here: under what circumstances does the admission of this type of

inflammatory evidence constitute fundamental error? The Jackson court provided

some guidance which can be applied to the instant case. In addressing the harmful
                                      32
effect of this type of evidence, the Court noted “there is an increased danger of

prejudice when the investigating officer is allowed to express his or her opinion

about the defendant’s guilt,” (quoting Martinez, 761 So. 2d at 1080) because

“police officers, by virtue of their positions, rightfully bring with their testimony

an air of authority and legitimacy . . . [and] [a] jury is inclined to give great weight

to their opinions.” Jackson, 107 So. 3d at 340 (quoting Tumblin v. State, 29 So. 3d

at 1101).   See also Pausch v. State, 596 So. 2d 1216 (Fla. 2d DCA 1992). The

Jackson court further acknowledged that “it is especially troublesome when a jury

is repeatedly exposed to an interrogating officer’s opinion regarding the guilt or

innocence of the accused.” Jackson, 107 So. 3d at 340. (Emphasis added.)

      There can be little question regarding the pernicious effect of the admission

and use of the improper portions of the interrogation DVD. In this regard, the

instant case bears striking similarities to the interrogation evidence improperly

admitted in Jackson, and its impact on the jury. As the Supreme Court recognized:

      The great majority of the detectives’ recorded statements are repeated
      expressions of ardent belief as to Jackson’s guilt . . . [and] several of
      the detectives’ questions were intended to resolve how and why
      Jackson killed [the victim] and not whether Jackson was the correct
      suspect . . . .

      The jury was likely inclined to attach particular significance to the
      detectives’ many statements of Jackson’s guilt and ignore Jackson’s
      denials . . . .

      Additionally, the detectives’ adamant belief in Jackson’s guilt could
      have augmented the value of the State’s circumstantial evidence,
                                          33
      validated the credibility of State witnesses, and damaged Jackson’s
      credibility before he was afforded the opportunity to testify or present
      his case.       Any chance the jury would have reasonable doubt
      regarding Jackson’s guilt would have been obviated by quickly
      recalling the detectives’ adamant belief in Jackson’s guilt.

Id. at 343-44.

      As the majority indicated, in both Jackson and Martinez the defendant

objected to the evidence, preserving the issue for appeal and resulting in a harmless

error analysis. In the instant case, defense counsel failed to object or preserve the

issue, thus requiring Louidor to establish that the error was fundamental.

However, the Supreme Court, most recently in Sheppard v. State, 151 So. 3d 1154

(Fla. 2014), applied the Jackson and Martinez holdings in the context of

fundamental error. In Sheppard, a redacted version of the defendant’s videotaped

interrogation was played for the jury without objection from the defense. In that

interrogation, a police detective accused Sheppard of lying, told him police knew

he was the shooter or the driver of the car from which the victim was shot, and told

him that if he could not make the detectives believe him, he would never convince

a jury. Id. at 1165-66.

      As in the present case, Sheppard failed to object to the introduction of the

redacted video, and thus, he was required to establish fundamental error.13

13 The majority concludes that Louidor’s counsel “invited the error” by stipulating
to the admission of the partially redacted video, and that this stipulation forecloses
any claim of fundamental error on appeal. I cannot agree with either the
characterization or its effect. First, the only stipulation was to those portions of the
                                            34
However, the Sheppard Court found that the error did not rise to the level of
DVD that had been removed by agreement, together with an agreed-upon
instruction to the jury. When the State laid its foundation and moved the DVD into
evidence, the defense indicated simply “no objection.” Thereafter, the court
instructed the jury (per the agreed-upon instruction) that portions of the DVD had
been redacted by stipulation of the parties, and that the jury should not speculate
about the portions that have been redacted.

Further, this is not a situation where defense counsel agreed to the admission of
evidence he knew was patently inadmissible. In fact, there is no evidence that the
defense, the State or the court knowingly permitted the jury to be exposed to
evidence that indisputably should have been excluded. In the absence of such, this
is not a case of invited error. Similarly, the Court in Sheppard did not characterize
the defense’s agreement to the admission of the video as invited error. Nor should
we. Given the record below, defense counsel’s “stipulation” was nothing more
than an agreement to the admission of the DVD, and carries no greater legal
significance than would a failure to object when the DVD was offered into
evidence at the trial.

Moreover, I cannot ignore the fact that the State has an independent obligation to
not knowingly introduce inadmissible evidence. See Molina v. State, 447 So. 2d
253, 255 (Fla. 3d DCA 1983) (Pearson, J., concurring) (noting “[a]lthough a
conviction in a strong case may be affirmed on a harmless error theory, that is not
an invitation to prosecutors to commit the error and does not in any way affect
their obligation to avoid deliberately eliciting inadmissible testimony in order to
further tip the scales against the defendant.”); Steward v. State, 619 So. 2d 394,
398 n.3 (Fla. 1st DCA 1993); Kirk v. State, 227 So. 2d 40, 42-43 (Fla. 4th DCA
1969) (holding “[i]t is. . . the duty of the prosecuting attorney in a trial to refrain
from making improper remarks or committing acts which would or might tend to
affect the fairness and impartiality to which the accused is entitled. The
prosecuting attorney in a criminal case has an even greater responsibility than
counsel for an individual client. For the purpose of the individual case he
represents the great authority of the State of Florida. His duty is not to obtain
convictions but to seek justice, and he must exercise that responsibility with the
circumspection and dignity the occasion calls for. His case must rest on evidence,
not innuendo.”) (Citation omitted.) Further, the trial court has a gatekeeping role to
ensure inadmissible evidence is not presented to the jury and to otherwise
safeguard the due process rights of the accused. See McClean v. State, 934 So. 2d
1248, 1261-63 (Fla. 2006); Grier v. State, 27 So. 3d 97, 101 (Fla. 4th DCA 2009).
See also Sheppard, 151 So. 3d at 1177 (Pariente, J., concurring) (warning “this
                                           35
fundamental error:


      In this case, Detective Bowers did not repeatedly state his personal
      opinion that Sheppard was guilty of murder. He did accuse Sheppard
      of lying in several respects, and warned Sheppard that he knew the
      answers to many of the questions he was asking. Prior to any
      accusations of lying, Detective Bowers expressly reminded Sheppard
      that he did not need to answer any questions, but if he did answer, he
      should not lie. When Sheppard denied being in the PYC gang,
      Bowers warned him again about lying and pointed out the PYC tattoo
      on Sheppard's arm. Sheppard also initially denied any knowledge of
      the carjacking of Dorsette James's car, which was later identified as
      the car from which Wimberly was shot. However, Bowers confronted
      Sheppard with photographic evidence placing him and Evans at the
      convenience store, evidence that the victim said he was carjacked at
      gunpoint, and the statement that Evans told officers that he was not
      the killer. Only after that did Sheppard admit to taking the car to
      “joyride.” Thus, this line of questioning and the comments by Bowers
      successfully obtained Sheppard's confession that he did take the car,
      although Sheppard continued to maintain he was not involved in the
      Wimberly shooting.
      When Sheppard kept insisting that he did not take James's car by
      force, Bowers did say, “Tell me the whole truth or none of the truth.
      We're trying to get on a (inaudible) where I can believe you because
      that's important to you, and you know that if I can't make (inaudible)
      you know you won't be able to convince 12 people.” Although this
      implication that Sheppard would bear any burden of proof at a trial
      was improper, no further mention was made of whether Sheppard can
      or cannot convince a jury in a criminal trial, and does not rise to the
      level of fundamental error.
Id. at 1167 (footnote omitted).



Court’s determination that no fundamental error occurred based on the particular
circumstances of this case should not be construed as an endorsement of the
admission of this type of interrogation into evidence, and all parties should take
great care to ensure that the jury is not exposed to improper interrogation that
could cast doubt on the validity of the conviction.”) (Emphasis added.)
                                          36
      There are important distinctions between the instant case and Sheppard. In

Sheppard, the questioning eventually led Sheppard to confess to his involvement in

at least some of the criminal activity that led to the shooting. Id. Sheppard

confessed, during the interrogation, to having stolen the vehicle.       Thus, the

interrogation and the context in which Sheppard made this confession, was

relevant and admissible to establish the nature and extent of Sheppard’s admitted

criminal involvement. By contrast, Louidor never admitted to any culpability or

involvement in any illegal acts, notwithstanding the consistent and repeated

accusations by three different detectives that she was guilty of murder and that she

was lying to them.

      In Sheppard, the Supreme Court determined that “Detective Bowers did not

repeatedly state his personal opinion that Sheppard was guilty of murder.” Id. By

contrast, in the instant case, the three detectives did repeatedly and continuously

state their personal opinion that Louidor was guilty of murder and did repeatedly

and continuously state their personal opinion that Louidor was lying.

      Although the detective in Sheppard did accuse Sheppard of lying in several

respects, he warned Sheppard ahead of time that he (the detective) already knew

the answers to questions he was asking, and warned Sheppard that he did not have

to answer but that if he did, he should not lie. Id. The line of questioning to

Sheppard and the detective’s confrontation with evidence that he was lying was, in


                                        37
context, a proper interrogation technique and ultimately succeeded in getting

Sheppard to acknowledge that he took the car belonging to one of the murder

victims. The same cannot be said in the instant case and admission of those

portions of the DVD were not only irrelevant but irreparably prejudicial.

      The instant case does not involve merely a passing mention or single

instance of improper opinion, assertion of guilt or prejudicial statement. Rather,

this case presents the very circumstance exemplified by the Court’s admonition in

Jackson: a case in which “a jury is repeatedly exposed to an interrogating officer's

opinion regarding the guilt or innocence of the accused.” Jackson, 107 So. 3d at

340. The litany of impropriety became a centerpiece of the State’s case and

excerpts were shown to the jury multiple times during the trial. Compounding

these errors were the twenty or more instances during the interrogation in which

the detectives labeled Louidor a liar. The cumulative effect of the repeated use of

this evidence, when considered in its totality, reached down into the validity of the

trial itself, and denied Louidor a fundamentally fair trial.

      In Sheppard, 151 So. 3d at 1168, the Supreme Court concluded the facts did

not represent “one of the rare cases in which the interests of justice present a

compelling demand for application of the principle of fundamental error,” but in so

doing reaffirmed its holdings in Tumblin, Martinez and Jackson:

      Even though we find no fundamental error in admission of the
      videotape, we reiterate that a jury is inclined to give great weight to
                                          38
       the statements made by law enforcement officers by virtue of their
       position. See Tumblin v. State, 29 So.3d 1093, 1101 (Fla. 2010). For
       this reason, great care should be taken by law enforcement and by
       prosecutors that such statements expressing belief in the defendant's
       guilt or belief that the defendant is lying generally not be placed
       before the jury. There is “increased danger of prejudice when the
       investigating officer is allowed to express his or her opinion about the
       defendant's guilt.” Martinez v. State, 761 So.2d 1074, 1080 (Fla.
       2000). As we cautioned in Jackson, “it is especially troublesome when
       a jury is repeatedly exposed to an interrogating officer's opinion
       regarding the guilt or innocence of the accused.” Jackson, 107 So. 3d
       at 340.

Id.
       The instant case does represent one of those rare cases in which the interests

of justice present a compelling demand for the application of the principle of

fundamental error. The jury watched and listened while three different detectives,

over a two-day period, time and again told Louidor they knew she was guilty of

murder and that the jury would know she was guilty. The detectives’ statements

were at times accusatory and at other times very matter-of-fact. The clear import

of this unbroken theme conveyed to the jury that it was beyond question that

anyone other than Louidor had committed this heinous crime; that each of the

detectives knew this for a fact; that Louidor was a liar and her protestations of

innocence were incredible and unbelievable; and that Louidor was lying to the

detectives, to herself, and to the jury who would eventually view this interrogation

during her trial.



                                         39
      Surely it would have been sufficiently egregious if these portions of the

interrogation DVD were played to the jury on a single occasion. But they were

played on multiple occasions during the course of the trial, and the DVD was sent

back to the jury room for the jurors to view during their deliberations.14

      It cannot be gainsaid that fundamental error is a concept that should be

invoked only rarely. On this, both the majority and I are in complete agreement.

Appellate courts must be particularly mindful of the general rule that a

contemporaneous objection is needed to preserve an error for appeal. In addition:

      The requirement of a contemporaneous objection is based on practical
      necessity and basic fairness in the operation of a judicial system. It
      places the trial judge on notice that error may have been committed,
      and provides [the judge] with an opportunity to correct it at an early
      stage of the proceedings. Delay and an unnecessary use of the
      appellate process result from a failure to cure early that which must be
      cured eventually.

      The requirement of contemporaneous objection thus not only affords
      trial judges the opportunity to address and possibly redress a claimed
      error, it also prevents counsel from allowing errors in the proceedings
      to go unchallenged and later using the error to a client’s tactical
      advantage.

F.B. v. State, 852 So. 2d 226, 229 (Fla. 2003) (quoting Castor v. State, 365

So. 2d 701, 703 (Fla. 1978)).


14The trial court sent the DVD into the jury room with the equipment necessary for
the jurors to play and view the DVD during deliberations without further
notification of, or assistance from, the court. We can therefore only speculate
whether, and the extent to which, the jury viewed the DVD during their
deliberations.
                                         40
       I further recognize that, had an objection been made upon the very first

instance the improper portion of the videotape was presented to the jury, the trial

court likely could have redressed this isolated error with an appropriate curative

instruction to the jury, preventing any subsequent use of this improper evidence.

However, given the absence of an objection and the continuous and repeated

display of this evidence before the jury during the direct and redirect testimony of

Detective Reyes, during the cross-examination of the defendant, and during closing

argument, there can be little question that Louidor’s right to a fundamentally fair

trial was damaged beyond repair, resulting in a denial of due process.15

      Finally, I address the majority’s conclusion that the admission of this

evidence was somehow born of a “strategic” decision by defense counsel, and that




15 The majority opinion states that, for error to be considered fundamental, it must
“reach down into the validity of the trial itself to the extent that a verdict of guilty
could not have been obtained without the assistance of the alleged error.” Majority
opinion at 12 (quoting Odeh v. State, 82 So. 3d 915, 921 (Fla. 4th DCA 2011) and
F.B., 852 So. 2d at 229). While this is an accurate definition of fundamental error
(and while I believe this case meets that definition), it is also incomplete. The
Supreme Court has also characterized, as “fundamental,” error which goes to the
foundation of the case, amounting to a denial of due process. Ray v. State, 403 So.
2d 956, 960 (Fla. 1981). See also, e.g., Martinez v. State, 933 So. 2d 1155, 1159
(Fla. 3d DCA 2006) (noting that “[f]undamental error is an error that would result
in a miscarriage of justice if not considered. . . and is of such a nature that it
essentially amounts to a denial of due process”). The instant case likewise meets
this definition of fundamental error, and represents one of those “rare cases . . .
where the interests of justice present a compelling demand for its application.”
Ray, 403 So. 2d at 960.
                                          41
therefore Louidor’s relief, if any, must be found in a motion for postconviction

relief under Florida Rule of Criminal Procedure 3.850.

      First, I find virtually no evidence in the record to support the conclusion that

the defense made any such strategic decision. The only record evidence offered by

the majority in this regard are the following portions of defense counsel’s opening

statement and closing argument:

      Opening statement:

      Then we go to the police investigation. The police investigation—
      they brought her in. The interviewed her. You’re gonna see the
      videotape. You look at it, and you make up your mind as to what
      was said and what was not said. (Emphasis supplied by majority.)

      Closing argument:

      They can go to the tape, and they can pick and choose all they want.
      But you know the tape—and you know at least the first interview was
      like basically a shouting match and an accusation, where all they were
      doing is, “you’re guilty. You’re guilty. You’re guilty,” to get her to
      say “Oh, yeah. I struck this child.” That’s what that was. Did
      anybody give her-- did anybody have, like, a normal conversation?
      And then the prosecutor says, “You know she must be lying here,
      because look at – look at how she’s shouting in- in- in the tape.”
      Well, here, this is a court of law, here we know we have a judge. We
      make objections. People are talked to like human beings, not like
      animals, like the three people over here, which basically that’s what
      they did. They didn’t let her talk. They were in her face, and people
      don’t react well to people being in their face. They tend to raise your
      voice. But I suggest to you that—suggest to you that the child was
      in the care of the mother, and she told them on that day time and
      time again. Even one of the—even one of the parts that they played,
      where the last detective goes in there—the one who’s talking about
      God and whatnot, “How do you think”—You know, they have, like a
      guessing game. “How do you think the injuries got there?” What
                                         42
      does she say? “Ask the mother. Look at the mother.” (Emphasis
      supplied by majority.)

      These excerpts cannot reasonably serve as evidence that defense counsel

made an informed, strategic decision to permit the admission of the indisputably

inadmissible portions of the DVD.      The opening statement excerpt makes no

reference whatsoever to the inadmissible portions of the DVD, but only a generic

reference to the DVD itself and a boilerplate “you decide what the evidence is”

request to the jury. Thus, the opening statement excerpt is neither helpful nor

relevant to the analysis of whether the decision not to object to the DVD could

have been strategic.

      As to the closing argument, there is but a singular reference to the

detectives’ improper assertion of Louidor’s guilt (“You’re guilty. You’re guilty.

You’re guilty.”) But for this sentence, the exact same closing argument excerpted

above could have been made by defense counsel if the DVD had been properly

redacted to excise the wholly improper and inadmissible portions. That is because

this portion of defense counsel’s closing argument was not intended to address,

use, incorporate or rely upon the inadmissible portions of the DVD. Instead, it is

clear that the thrust of this portion of the closing was to point out the aggressive

manner of the detectives’ interrogation, and to explain why Louidor herself had

raised her voice in response. Had counsel objected to (and the court excluded) the

inadmissible portions of the DVD, the remaining (and admissible) portions would
                                        43
have permitted defense counsel to make precisely the same argument in closing.

These portions of defense counsel’s opening and closing arguments, offered by the

majority as evidence of a strategic decision, fall woefully short.

      More to the point, the majority cites no other record evidence that defense

counsel used or relied upon this inadmissible evidence or otherwise incorporated it

into any theory of defense. The trial lasted four days, comprising more than 1000

transcript pages. The State presented six witnesses in its case, each of whom was

cross-examined by defense counsel. Louidor testified in her own defense at trial.

And yet the only relevant record evidence cited by the majority is this single line

from defense counsel’s closing. This is a slim reed indeed upon which to base a

conclusion that defense counsel’s decision was a strategic one and I cannot agree

that the record supports such a conclusion.

      Second, I disagree that the standard to be applied is “any possibility” that the

decision not to object was strategic. In the context of a failure to object to the

admission of evidence, such a standard is likely insurmountable: how can a

defendant establish on a trial record that there is no possibility that counsel’s

failure to object to the admission of evidence was strategic? I recognize that some

courts have utilized the “any possibility” standard in determining whether a failure

to object was strategic. See e.g., Coulliette v. State, 949 So. 2d 1078 (Fla. 1st DCA

2007). As a practical matter, however, such a standard is illusory in this context,


                                          44
and will bar any claim of fundamental error as applied to a failure to object to

inadmissible evidence.      A reviewing court can almost always conceive of a

theoretical or hypothetical strategy reason for a failure to object to the admission of

evidence. Such a standard would therefore foreclose any determination that the

improperly admitted evidence—no matter how egregious, no matter how central to

the case, no matter how many times the jury is exposed to it—rises to the level of

fundamental error. If “any possibility” is the standard to be applied, then it might

well be appropriate for this court, or the Florida Supreme Court, to hold that the

principle of fundamental error is inapplicable to an unpreserved evidentiary error at

trial. See State v. Osvath, 661 So. 2d 1252, 1254 (Fla. 3d DCA 1995) (observing

in dicta that there appeared at the time to be no reported cases in Florida in which

fundamental error was invoked to cure an unpreserved evidentiary error at trial).

      In the absence of a holding that unpreserved evidentiary errors are

foreclosed from fundamental error consideration, I cannot agree that the “any

possibility” standard is sufficient to protect one’s right to due process and a

fundamentally fair trial, nor does the prospect of filing a postconviction motion

alleging ineffective assistance of counsel serve as a constitutionally adequate

alternative. I believe the more appropriate standard would require a defendant to

establish there is “no reasonable possibility” that the failure to object was strategic.

Based upon the record below, I conclude that there is no reasonable possibility that


                                          45
defense counsel’s failure to object was strategic, and that the admission of this

evidence was fundamental error, requiring a new trial.

      For these reasons, I respectfully dissent.




                                         46